Exhibit ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) between Arbios Systems, Inc., a Delaware corporation (the “Seller”), and HepaLife Technologies, Inc., a Florida corporation (the “Buyer”), is entered into as of October 3, 2008.The Seller and the Buyer together may be referred to herein as the “Parties” and each of them may be referred to herein as a “Party.” RECITALS WHEREAS, the Seller wishes to sell certain of its assets described herein to Buyer and Buyer wishes to purchase such assets from the Seller; NOW THEREFORE, in consideration of the foregoing and of the following covenants, the sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.Sale of Assets 1.1.Purchase and Sale of Assets.The Seller hereby agrees to sell, transfer and deliver to Buyer at Closing (as defined below), and the Buyer agrees to purchase and pay for, all of Seller’s right, title and interest in and to the (a) Investigational New Drug Application number 5654 for HepatAssist; including orphan drug and fast track designations relating to the HepatAssist program; (b) the patents, patent applications and inventions described by the unfiled potential patent claims listed on Schedule 1.1(a) hereto (the “Patents Rights”); (c) the trademarks, service marks, trade names and logos listed on Schedule 1.1(a) hereto (the “Trademark Rights”); (d) all rights, claims, credits, judgments, choses in action, rights of set-off or rights for past, present or future infringement against third parties relating to the Patents Rights; (e) the agreements listed on Schedule 1.1(b) hereto (the “Assumed Contracts”); (f) the prototype devices and representative custom or modified equipment listed in Schedule 1.1(c) hereto; (g) the other assets listed in Schedule 1.1(d); (h) all records, data, results, patient files, historical samples, and clinical trial protocols relating to the foregoing, including without limitation those items listed in Schedule 1.1(e); and (i) and all Intellectual Property (as defined below) related to any of the foregoing.All of the foregoing are referred to herein as the “Acquired Assets.” 1.2.Consideration.The purchase price (the “Purchase Price”) of the Acquired Assets shall consist of the following: (i) $450,000 in cash, (ii) a Series D warrant to purchase up to 750,000 shares of the Buyer’s common stock at an exercise price of $0.35 per share in the form attached hereto as Exhibit 1.2 (the “Warrant”), and (iii) assumption by the Buyer of the Assumed Liabilities (as defined below).The Purchase Price shall be paid as follows: The Buyer (a) shall pay to the Seller within two (2) business days from the Closing Date by wire transfer of immediately available funds in accordance with the wire instructions set forth in Schedule 1.2 hereto (the “Wire
